Citation Nr: 1438627	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to February 1946, including as a prisoner of war of the Japanese Government from April to September 1942.  He died in March 1998, and the appellant is a surviving daughter.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  The Veteran died in March 1998; the Veteran's spouse died in November 1997.

2.  The Veteran had a claim pending at the time of his death.

3.  The appellant, daughter of the Veteran, submitted a claim for any accrued benefits owed to the Veteran's family in January 2010.


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, daughter of the Veteran, contends that she is entitled to accrued benefits, including educational benefits, from 1945 to the date of the Veteran's death in 1998 because VA should have sent her forms to apply for benefits within a year after the Veteran's death.

Under the Veterans Claims Assistance Act of 2000 (VCAA), there are applicable duties to notify and assist a claimant for VA benefits with the evidentiary development of his or her claim.  See 38 U.S.C.A. § 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013). 

Where the law and not the facts are dispositive, the notice and assistance obligations specified under the VCAA do not apply.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision."). See also, Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

Here, the outcome is determinative according to the laws and regulations involving who may receive accrued benefits.  There is no contention or reasonable indication that further factual development would be of assistance.

The Board notes that the Veteran died in March 1998.  A June 1996 rating decision had granted entitlement to service connection for ischemic heart disease and assigned a 30 percent rating effective March 30, 1996.   

 Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a Veteran, be paid to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  38 U.S.C.A. 
§ 5121(a) , 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  

For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that "a consequence of the derivative nature of the surviving spouse's entitlement to the Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  Only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  

Here, the record shows that the Veteran claimed entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) in a letter dated December 6, 1996.  Although VA responded to the Veteran's December 1996 letter in January 1997, the January 1997 VA letter does not refer to the claim for TDIU and is not a denial of the claim.  Consequently, the Veteran had a pending claim for TDIU at the time of his death.  However, even if there is a pending claim for benefits at the time of the Veteran's death, the appellant is not entitled to accrued benefits in this case.

Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c) ; 38 C.F.R. § 3.1000(c).  In this case, the appellant did not file a claim within one year of the Veteran's March 1998 death.  Her claim for accrued benefits was received in January 2010, which is more than 11 years after the Veteran's death.  A review of the record does not show that any claim was received prior to January 2010.  There is no correspondence from the appellant to VA from the date of the Veteran's death until the January 2010 claim was received.  Consequently, the Board finds that the claim for accrued benefits submitted by the appellant was not timely because it was received more than one year after the Veteran's death.

To the extent that the appellant claims that she should have been informed of her eligibility for accrued benefits, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it has been expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The Board would also note that a "child" is "defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 years but not over 23 years of age, who was pursuing a course of instruction within the meaning of § 3.57 at the time of payee's death...." There is no evidence to suggest that appellant falls into this category.

The Board is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department. 38 U.S.C.A. § 7104(c) (West 1991).  The law passed by Congress specifically prohibits the payment of accrued benefits as set forth above.  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). The Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503 , 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Because the appellant's claim for accrued benefits was not timely filed, the criteria for entitlement to accrued benefits are not met.  While the Board is sympathetic to the appellant's claim, the claim is simply precluded by law.  The Court has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


